Citation Nr: 1503993	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-09 290	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bursitis, also claimed as left and right hip pain.

2.  Entitlement to service connection for plantar fasciitis, also claimed as a bilateral heel condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 until retiring in November 2010.  His DD Form 214 shows he received the National Defense Service Medal, Afghanistan Campaign Medal, Global War on Terrorism Medal, and Global War on Terrorism Expeditionary Medal, among others.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, in support of his claims, he testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

This appeal was processed entirely electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The bursitis, also claimed as left and right hip pain, and the plantar fasciitis, also claimed as a bilateral heel condition, began during the Veteran's many years of active military service.


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for this bursitis and plantar fasciitis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided this required notice and information in a September 2010 letter, prior to initially adjudicating his claims in the April 2011 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  He has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he and his representative believe is unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Also keep in mind the Board is granting, rather than denying, his claims, so any such notice deficiency or error, even if shown to have occurred, would be inconsequential.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs) have been obtained and associated with his claims file for consideration.  He also was provided a VA compensation examination in November 2010 in response to these claims, the report of which contains a description of the history of these disabilities at issue, documents and considers the relevant medical facts and principles, and provides an opinion regarding their etiologies in relation to his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  VA's duty to assist with respect to obtaining relevant records and an examination and opinion therefore has been met.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, regarding the Veteran's Travel Board hearing, 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issues on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming.  There is no indication there is any outstanding, obtainable evidence pertinent to these claims.  Thus, the Board finds that the duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in their hearing testimony he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate these claims.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

And to reiterate, aside from all of this, when all is said and done, the Board is granting, rather than denying, these claims.  So, again, even if there has been some type of notice or assistance error in developing these claims, it ultimately is inconsequential and, thus, would amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.


Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence:  (1) confirming the presence of the claimed disability or, at the very least, showing its presence at some point since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a relationship or correlation ("nexus") between the disease or injury in service and the disability being presently claimed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly 

consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning now to the relevant facts, this is a somewhat rare case where the Veteran received his VA compensation examination during his active military service, not instead after the conclusion of it.  Specifically, he had his VA compensation examination on November 20, 2010, and he did not separate (retire) from active military service until some 10 days later - November 30, 2010.

The Veteran has current diagnoses of these conditions being claimed, confirming he has them and indeed has since the filing of his claims.  During the VA compensation examination, the examiner confirmed the Veteran had bursitis in both hips (so left and right) and bilateral (meaning left and right foot) plantar fasciitis.  

Moreover, for each claimed condition, the Veteran has established an in-service incurrence of the condition.  His diagnoses of bursitis of his left and right hips and of bilateral plantar fasciitis were made in November 2010, so during the course of his active military service, albeit near its conclusion.  He had filed his claims for these disabilities in August 2010 as part of the pre-separation program, so these conditions were present when he filed his claims for them and are the same as those that were diagnosed during his contemporaneous VA compensation examination.  Therefore, all of the requirements have been met for service connection for these claimed conditions owing to their inception during his service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).


ORDER

The claim of entitlement to service connection for bursitis, also claimed as left and right hip pain, is granted.  

The claim of entitlement to service connection for plantar fasciitis, also claimed as a bilateral heel condition, also is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


